Citation Nr: 1525810	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-18 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A Travel Board hearing was held in April 2012 before the undersigned.  A hearing transcript is in the claims file.

In September 2012, the Board denied an increased rating for PTSD and remanded the issues of service connection for hypertension and entitlement to a total disability rating based upon individual unemployability (TDIU).  In February 2014, the RO granted service connection for hypertension and entitlement to TDIU.  As this rating action results in a full grant of the benefits sought for these issues, they are no longer on appeal.  

The Veteran appealed the September 2012 Board denial of an increase rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a May 2014 memorandum decision.  It vacated the September 2012 Board denial of an increased rating for PTSD and remanded the issue to the Board.  

In October 2014, the Board remanded the appeal for additional development and the matter has returned to the Board.  

In addition to the paper claims folder, there are electronic records within the Virtual VA and Veterans Benefits Management System (VBMS).  These electronic records have been considered as part of the appeal.  





FINDING OF FACT

The most persuasive evidence shows that the Veteran's PTSD symptoms more closely approximate a severity of occupational and social impairment with reduced reliability and productivity due to symptoms such as irritability, depression, anxiety, and insomnia, among others.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA fulfilled its duty to notify through October 2006, July 2007, and January 2009 letters.  Id.; see also Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).
 
VA also has a duty to assist the Veteran in obtaining evidence for his claim.  The Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Veteran was afforded VA examinations with respect to his PTSD disability that together are adequate for adjudication purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The VA PTSD examination reports are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD. 

The Board notes that the April 2011 VA examiner was unable to provide an opinion as regarding functional impairment without resorting to speculation. The U.S. Court of Appeals for Veterans Claims (Court) recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  As discussed below, however, the examiner in this case provided a basis for the speculative opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the April 2012 hearing, the undersigned identified the issue on appeal.  The Veteran and his wife provided testimony as to his current PTSD symptoms and treatment history.  He does not assert prejudice from the hearing and none has been identified.  The duties imposed by Bryant were thereby met.

The record reflects substantial compliance with the May 2014 Court remand and October 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained a December 2014 VA PTSD examination, and readjudicated the claim in January 2015.  The instant decision contains a statement of reasons and bases for the Board's determinations in light of the May 2014 Court remand.   Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran has a 50 percent disability rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, PTSD is rated according to the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Notably, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Veteran submitted a July 2008 letter from his private physician, Dr. F.D.M., who stated that the Veteran had problems with interpersonal relationships.  He also had mood swings and was easily agitated.  The physician noted a previous diagnosis of malingering, and stated that it was his opinion that the Veteran was not a malingerer.

In a September 2008 letter, Dr. F.D.M. also stated that the Veteran was very depressed, and had problems concentrating and focusing.  He had a flat affect.  The Veteran's wife reported that it was difficult living with the Veteran due to his mood swings.

The Veteran underwent a VA examination in November 2008.  The claims file was reviewed by the examiner, who noted findings of malingering from previous examinations.  The Veteran reported that he met with other Veterans as part of an informal therapy group.  He stated that he would get upset for no reason and was easily agitated, usually with his wife.  To avoid this, he kept himself isolated and withdrawn, and spent most of his time outside.  He had difficulty sleeping and kept "jumping up."  He had nightmares 2 to 3 times per week, usually involving someone coming at him or trying to hurt him.  He had intrusive thoughts of Vietnam on a daily basis, and avoided watching television, particularly war coverage.  He avoided funerals.  He stated that he worked sporadically unloading boxes.  He did not provide further details about his employment.  He lived with his wife and reported having close relationships to his children and grandchild.  On examination, the Veteran was appropriately dressed and groomed.  Speech was limited, and he was unwilling or unable to describe many symptoms.  He reported the current month as October, but knew the year as 2008.  He did not know the name of the hospital he was at, and identified it only as a "veterans' place."  When asked what city he was in, he stated, "My wife says Columbia."  He denied any visual hallucinations, but reported hearing gunfire on a sporadic basis when nobody was around.  He denied knowing the first president of the United States.  He stated that 5 plus 4 equaled 20, and reported the colors of the American flag as red and white.  He denied any suicidal or homicidal ideation.  The examiner stated that while the Veteran met the criteria for PTSD, he continued to exaggerate symptoms and presented with limited effort.  The examiner was unable to assign a GAF score due to inconsistent presentation.

The Veteran submitted a private evaluation dated December 2008.  The evaluating physician noted that the Veteran had debilitating mental trauma due to depression, and continued to re-experience his traumatic events.  He also had symptoms of avoidance.  He had markedly diminished interest in activities, and had persistent symptoms of increased arousal.  He had difficulty concentrating, falling asleep, and staying asleep.  He had a depressed mood and psychomotor agitation for most of the day.  As for current employment, he reported that he assisted another person with his trucking business.  He believed his employment options were limited to solitary work due to his PTSD symptoms.  On examination, his memory was intact and he was fully oriented.  He drove himself to the appointment and was appropriately dressed.  There was no suicidal or homicidal ideation.  The Veteran's current GAF score was 49, and was 59 over the past year.  Notably, the evaluating therapist stated that the Veteran was not malingering, and was otherwise a reliable historian and source of information.

The Veteran submitted an addendum to the December 2008 report which was dated September 2009.  He reported having sudden, discrete periods of intense anxiety, arousal, fear, and other symptoms.  The onset of these episodes was abrupt with no obvious triggers.  A typical episode lasted 15 minutes or more. 

A September 2009 suicide risk screen was negative for any suicidal ideation, plan, or prior attempts.  However, an additional depression screen conducted the same day show the Veteran reported having suicidal thoughts "sometimes," but denied any plan or prior attempts.

The Veteran underwent an additional VA examination in November 2009.  He reported feeling anxious and uncomfortable around other people.  He felt very angry and frequently "wanted to fight," but avoided this by isolating himself.  He spent most of his time at home sitting in his yard.  He had difficulty sleeping due to hearing voices that sounded like screaming.  He also had nightmares 3 to 4 times per week, and intrusive thoughts of combat almost every day.  He treated his condition with medication.  On examination, the Veteran was appropriately dressed and groomed.  His speech was halting and slows, but otherwise clear and goal-directed.  He was guarded during the evaluation, and short-term memory and concentration were somewhat impaired.  Long-term memory was intact, and the Veteran's thought process was linear and devoid of delusional content.  Insight and judgment were adequately developed.  There was no evidence of a perceptual or thought disorder.  The examiner stated that the Veteran's symptoms resulted in a moderate level of impairment of social and occupational functioning, and assigned a GAF score of 55.

In an addendum opinion, the November 2009 examiner stated that she reviewed the claims file, and that she did not see any evidence of malingering at the time of her evaluation of the Veteran.

The Veteran's wife submitted a statement in support of the Veteran's claim in October 2010.  She stated that the Veteran sometimes acted "like he was in war again."  He also had to sleep with the lights on, and had issues with his anger.

The Veteran underwent an additional VA examination in April 2011.  The claims file was reviewed by the examiner, who noted previous reports suggestive of malingering.  The Veteran reported that he sometimes became "irritable and all upset," but had difficult describing what he meant by "upset."  He later clarified by stating that he got angry a lot.  He reported that sometimes he slept well, but other times he slept poorly.  This was due to flashbacks about Vietnam and a friend who was killed.  He was vague in his description of the friend who was killed.  He later reported being awakened by small noises.  When asked again, he stated that he was not sleeping, but later stated that he would be "half-asleep."  He denied any phobic avoidance or hypervigilance.  He reported having a few friends, but preferred to stay by himself.  He did talk to people in his neighborhood.  He and his wife went shopping and out to eat.  He worked 2 to 3 days per week in delivery, and denied any job problems.  On examination, the Veteran was fully oriented, but provided a vague history.  The examiner noted that the Veteran had difficulty with simple biographical information, and contradicted himself during the examination.  He could not give good descriptions of his symptoms and his symptom report was limited overall.  He denied any suicidal or homicidal ideation.  The examiner noted that the Veteran's presentation was not consistent with PTSD, and that the examination was not valid given the Veteran's approach to it.  No diagnostic impressions or functional impairment could be made without resorting to speculation.

May 2011 VA treatment records show that the Veteran reported that he could not drive due to PTSD symptoms as the reasoning he would not seek pain management treatment for his right shoulder.  

The Veteran and his wife testified at a Travel Board hearing in April 2012.  She stated that the Veteran was difficult to deal with.  She described how they were to arrive at 2 o'clock for the hearing.  Even though they arrived at 1 o'clock, the Veteran rushed her.  Everything had to be "on time" with him, such as going to church.  He got angry, and would slam things and yell.  He did not engage in any activities and had no friends.  The Veteran testified that he had no control and would get angry very quickly.  He also had thoughts of hurting both himself and others.  He had panic attacks every day.  He experienced obsessive behavior with respect to punctuality and neatness.  He worked 20 to 30 hours per week, and did not work full-time because some days he was upset and did not feel like going in. The Veteran reported that he attempted suicide once during service.  He had been involved in 3 or 4 verbal assaults in which he "snapped" at someone.  The most recent incident occurred about a month ago.  He felt uncomfortable in church, and had intrusive thoughts of dead bodies. 

July 2012 VA primary care records show that the Veteran had a negative PTSD screen.  However, he indicated he had several days of anhedonia and depression.  

In October 2012, Dr. M submitted a letter confirming that the Veteran was unemployable.  He cited various physical and psychiatric disabilities.  He assessed the Veteran with severe diabetic peripheral neuropathy.  He noted that the Veteran was a truck driver and that he should not be driving commercially due to his diabetic neuropathy symptoms in his feet.  He also opined that any labor requiring prolonged standing would be inadvisable due to the Veteran's foot pain and fall risk.  

In November 2012, the Veteran submitted VA Form 21-8940 Veteran's Application for Increased Compensation based on Unemployability.  He reported that he was disabled due to PTSD and diabetes.  He last worked on August 21, 2012.  He earned his highest wages in 2011.  He reported his occupational history as a commercial truck driver from 2004 to 2012.  He had a high school education.  

The Veteran had an October 2013 VA PTSD examination with review of the claims folder.  The examiner continued the PTSD diagnosis and assigned a GAF of 50.  He believed the symptoms caused occupational and social impairment with reduced reliability and productivity.  The Veteran was currently not working.  He had last worked in 2011 or 2012 in manual labor.  He cited memory problems as the reasons he left work.  He stayed at home and did not have any social activities.  He currently took Sertraline, but reported that it was ineffective.  The examiner detailed how the Veteran's symptoms met each PTSD criterion.  He identified the PTSD symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.  

In December 2014, VA reexamined the Veteran.  The examiner diagnosed PTSD and characterized the Veteran's PTSD symptoms as productive of occupational and social impairment with reduced reliability and productivity.  He reviewed the paper and electronic claim files and indicated that no significant changes had occurred since the last examination.  The current PTSD symptoms consisted of: irritability, sleep difficulties, startle responses, increased vigilance in public spaces, and hallucinations concerning cats.  The examiner detailed how each PTSD criterion was met.  He also reported current active PTSD symptoms of: depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships.  He further observed that the Veteran presented alert and oriented.  The Veteran provided an accurate history and demonstrated adequate insight.  Response times were normal.  He had a blunted affect.  His attention was normal and he was not distractible.  He displayed spontaneous speech and grammar.  He did not exhibit paraphasia.  His immediate, recent, and remote memory was within normal limits.  

After careful consideration of all lay and medical evidence, the Board finds that the severity of the Veteran's service-connected PTSD symptoms more closely approximated the criteria for a 50 percent rating under DC 9411 as explained below.  38 C.F.R. § 4.130, DC 9411.  The Veteran has demonstrated impairment in the areas of work, thinking, and mood due to PTSD symptoms such as impaired concentration and memory, nightmares, intrusive thoughts, hypervigilance, obsessive behaviors, irritable outbursts, impaired impulse control, anxiety, panic attacks, and depression, among others.  He has occasionally reported suicide ideation, severe cognitive impairment/ memory deficit, and perceptional disturbances.  The issue in the appeal is the severity of these symptoms and their demonstrated effect on social and occupational function.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9411.

In this case, the November 2009, October 2013, and December 2014 VA examiners have characterized the general severity of the Veteran's PTSD symptoms as approximating reduced reliability in social and occupational function, indicating moderate symptoms.  They did not characterize the PTSD symptoms as productive of deficiencies in social and occupational function.  The Board considers these VA examination reports highly persuasive evidence that the Veteran's PTSD symptoms more closely approximated a 50 percent rating since they were authored by highly trained medical professionals based upon objective clinical interviews, observations, and reviews of medical history.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (VA may assign more probative value to competent medical evidence over duly considered lay statements).   

Initially, the Board notes that the evidence also includes reports of symptoms generally associated with severe impairment, such as perceptional disturbances, severe mood disturbances, severely limited impulse control, obsessional behaviors, and suicide ideation.  Closer review of the record shows that these symptoms have been infrequently identified and when reported, not indicative of material impairment.  (Perceptional disturbances - compare November 2008 VA examination report to November 2009, December 2014 VA examination reports; Suicide ideations - compare September 2009 VA treatment records noting occasional suicide ideations with denial of suicide ideations in VA examination reports from November 2008, April 2011, and December 2014; December 2008 private medical records).  These symptoms have not warranted hospitalization or caused legal difficulties within the claims period.  For these reasons, the Board does not consider reports of perceptual disturbances, suicide ideations, or obsessive  behaviors, among other typically severe symptoms, to be productive of deficiencies in social and occupational function. 

Particular attention has also been given to the serious cognitive and/ or memory impairments recorded at the November 2008 VA examination.  His November 2008 responses suggested that he was not completely oriented to place or time and otherwise revealed severe memory and cognitive deficits.  These responses in regards to cognitive and memory function are inconsistent with the much greater cognitive function demonstrated at the December 2008 private psychological evaluation and subsequent VA examinations.  (See December 2008 Dr. M report; VA examinations from November 2009, April 2011, December 2014).  The Board does not find the cognitive/ memory symptoms reported at the November 2008 VA examination probative to show deficiency in social and occupational function due to its inconsistency with the additional evidence.  Caluza, 7 Vet. App. at 506.

Concerning social function, the Veteran is married and continues to have relationships with his adult children.  He and his wife report relationship difficulties due to PTSD symptoms, including severe mood disturbances and obsessive behaviors, among other symptoms.  The Veteran also denies having any social contacts or activities outside his family on several occasions.  Notably, he indicated in May 2011 that his PTSD symptoms precluded driving out of town for medical treatment.  He reported daily panic attacks and severe irritability, which greatly diminished social interaction, at the April 2012 hearing.  On the other hand, he has acknowledged accompanying his wife shopping and at restaurants, which suggest that their relationship problems are moderate, rather than severe.  (April 2011 VA examination report).  He also reported that despite preferring to stay by himself he had a few friends and interacted with neighbors.  (April 2011 VA examination; see also December 2014 VA examination report indicating unchanged function since April 2011 VA examination).  It is reasonable to infer that his PTSD symptoms do not completely preclude social interaction beyond his family.  Again, the Veteran's PTSD symptoms have not been of a severity as to necessitate inpatient treatment or cause legal difficulties during the claims period.  He has not shown to be permanently or near permanently homebound for any period of time due to severe PTSD symptoms.

For social impairment due to PTSD symptoms, the Board acknowledges that the Veteran's irritability, obsessional behaviors, impaired impulse control, mood disturbances, anxiety, among other PTSD symptoms, as reported by him and his wife affect his social function and foster isolative behaviors.  However, the severity of these symptoms does not result in deficiencies in most areas of social function in light of the above reports discussed above and the multiple VA examiners' clinical assessments noted above.  Vazquez-Claudio, supra.; 38 C.F.R. § 4.130, DC 9411.

Regarding occupational function, the Veteran has given conflicting reports about his work status.  He provided vague reports about occupational problems to the November 2009 VA examiner (recently quit his job due to PTSD symptoms).  At the April 2012 hearing, he reported being limited to part time work due to his PTSD symptoms.  The Board considers the most persuasive evidence on his employability to be the November 2012 total disability based upon individual unemployability (TDIU) claim since it is the most comprehensive report and garnered for the sole purpose of ascertaining his employment status and history.  He reported being an  independent truck driver until August 21, 2012.  At that time, he left work due to PTSD and diabetes.  

For both periods of employability and unemployability throughout the course of the appeal, the issue is whether the PTSD symptoms were more severe than difficulty in establishing effective work relationships as contemplated by the 50 percent PTSD rating.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9411.  The 70 percent PTSD rating criteria contemplates symptoms productive of deficiencies in occupational function causing inability to establish and maintain effective work relationships.  Id.

Initially, the Board notes that the December 2008 private examiner and October 2013 VA examiner assigned GAF scores of 49 and 50, respectively.  These GAF scores are suggestive of serious symptoms, including the inability to hold a job.  However, additional comments in the October 2013 report reflect an assessment of moderate symptoms and comport with the November 2009 and December 2014 VA examiners' conclusions.  For the December 2008 private examiner's report, he acknowledged that the Veteran's GAF score was as high as 59 over 2008 and his report did not suggest severe symptoms to permit an obvious conclusion as to the Veteran's limitations of occupational function caused by PTSD symptoms.  The assignment of these GAF scores alone does not show occupational interference as contemplated by the 70 percent rating criteria when considering the reports as a whole and in light of the additional evidence.  Caluza, 7 Vet. App. at 506.

The Veteran has generally reported difficulty with employment due to his irritability, but also in October 2013 due to memory problems.  (See November 2008, December 2008, April 2012, and October 2013 reports record in various medical records, examination reports, and hearing transcript).  However, the most probative evidence does not suggest that severity of PTSD symptoms results in deficiencies in occupational function or inability to establish and maintain effective work relationships.  The Veteran was consistently able to maintain at least part time employment through August 2012 despite his PTSD symptoms.  The evidence strongly suggests that the Veteran's diabetic peripheral neuropathy led to his unemployment in August 2012 without consideration to PTSD symptoms.  (October 2012 Dr. M report).  Meanwhile, the November 2009, October 2013, and December 2014 VA examiners' assessments above strongly indicate that the Veteran's irritability, isolative behaviors, and anxiety, among other PTSD symptoms more closely approximated difficulty in establishing and maintaining effective work relationships.  Caluza, 7 Vet. App. at 506; see also King, 700 F.3d at 1345;Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9411.  Since the Veteran stopped working in August 2012, the objective clinical evidence indicates that the Veteran's PTSD symptoms have not materially changed in severity or otherwise suggest an inability to establish and maintain effective work relationships.  (See October 2013, December 2014 VA examination reports).

For occupational impairment due to PTSD symptoms, the Board acknowledges that the Veteran's irritability, obsessional behaviors, impaired impulse control, mood disturbances, anxiety, among other PTSD symptoms, as reported by him and his wife affect his occupational function.  However, the severity of these symptoms  does not result in deficiencies in most areas of occupational function or inability to establish and maintain effective work relationships.  The Board makes this determination in light of the above reports discussed above and the multiple VA examiners' clinical assessments noted above.  Vazquez-Claudio, supra.; 38 C.F.R. § 4.130, DC 9411.

For the reasons stated above, the Board finds that the Veteran's overall PTSD symptomatology picture does not approximate the 70 percent rating criteria at any time during the claims period.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The severity of the Veteran's service-connected PTSD symptoms are fully contemplated by the rating criteria.  They consist of impaired concentration and memory, nightmares, intrusive thoughts, hypervigilance, irritable outbursts, impaired impulse control, anxiety, panic attacks, and depression, among other similar symptoms.  The evidence weighs against finding additionally disabling symptomatology beyond the contemplated symptoms.  The degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Further action to consider a claim for a total rating based on individual unemployability (TDIU) is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On his November 2012 TDIU claim, the Veteran reported that he last worked August 21, 2012.  Due to service-connected PTSD and various physical service-connected disabilities, the RO awarded TDIU effective August 22, 2012.  


ORDER

A rating in excess of 50 percent for service-connected PTSD is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


